Citation Nr: 1039665	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2005 and November 2006 ratings decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  In September 2009 the Board remanded the 
case.

An August 2010 rating decision granted entitlement to service 
connection for lumbar radiculopathy of the right and left lower 
extremities.  Hence, there remains no case or controversy over 
which the Board may exercise jurisdiction on the question of 
entitlement to service connection for lumbar radiculopathy.  38 
U.S.C.A. § 7104 (West 20002).


FINDING OF FACT

1.  An August 2010 rating decision granted a 40 percent 
evaluation for lumbar degenerative disc disease.

2.  In correspondence received in September 2010, prior to the 
promulgation of a decision in the appeal, the representative, on 
behalf of the Veteran, withdrew the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant or his representative in writing, or on 
the record at a hearing, at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.204(a), (b).  In a statement dated 
September 2010, the Veteran, through his authorized 
representative, withdrew the appeal to the claim of entitlement 
to an increased evaluation for lumbar degenerative disc disease.  
Therefore, there remain no allegations of errors of fact or law 
for appellate consideration as concerns this issue.  Accordingly, 
the Board no longer has jurisdiction to review it, and the appeal 
is dismissed. 


ORDER

The claim of entitlement to an increased evaluation for lumbar 
degenerative disc disease is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


